Title: To James Madison from William Eaton, 12 November 1802
From: Eaton, William
To: Madison, James


					
						Sir.
						Tunis 12 Nov. 1802.
					
					The cause of the sudden change of treatment on the part of this Bey towards me in my representative character is just now discovered.  About thirty days ago arrived here a chaux (messenger) from the Sublime Porte with a firman from the Grand Signor demanding immediate restitution of three Sardinian merchant vessels and cargoes, captured during the late war, by the Bey’s cruisers, while under the escort of a russian frigate; on pain of change of relation in case of refusal.  The Bey dismissed the Chaux without consenting to the indemnity.  On the 4. instant arrived from Rome the chevalier Barthès, late a Colonel in the Swiss guards, a commissioner from the king of Sardinia to treat on the liberation of the subjects of that unfortunate Prince, who were taken from the island of St. Piere about four years ago.  The Chevalier took appartments in the American house—and yesterday he showed me his powers and the document which supported them.  Among the latter, copy of a memorial of the Russian Embassador at Constantinople to the Grand Signor remonstrating against the insult offered the Russian emperial flag by the corsaires of Tunis in having captured, while under the convoy of that flag, the three vessels above mentioned, and claiming of the G. S. immediate restitution of the property, and satisfaction for the insult; in conformity to treaty stipulations which guarantee, on the part of the Sublime Porte, the respect of the Barbary States toward the flag, subjects and allies of Russia: This memorial produced the firman above mentioned.
					Another memorial from the Embassador to the Porte, stating, that whereas the king of Sardinia was formally allied with the Russian as well as the Ottoman and British empires in their operations against a common enemy at the time the Bey of Tunis took away the peaceable inhabitants of St. Piere, subjects of that prince; and that, whereas this outrage on the part of the subject of the Sublime Porte was a manifest violation of the faith of that alliance, it was incumbent on the Porte to compel the liberation of those Sardinian subjects without ransom or exchange.  This memorial produced a second firman from the Grand Signor to the Bey, now in the hands of the commissioner, ordering him without evasion or delay to set at liberty the said Sardinian captives without ransom or exchange; and threatening him with chastisement in case of disobedience.  These reclamations so mortifying to the pride and so wounding to the avarice of the Bey, cannot be yielded without an effort to evade them: for, if compelled to submit, it will humble the opinion he began to entertain of his independence of the Porte, and disappoint him in the sum of about 315,000 dollars which he had either realized or anticipated as certain from the capture of those vessels and subjects.  Apprehensive of the consequence, of his disobedience to the firman, first mentioned, it is conjectured, the armament reported in my letter of 9th. instant and which sailed yesterday evening, is destined by the Bey as a mere squadron of observation on the movements of the Captain Bashaw, and with the more reason as so considerable a detachment of the Government’s cruisers has very seldom been known to put to sea on a project of plunder at this season of the year: hence it may also be presumed that the Bey intends to resist the interference of the Grand Signor to the utmost.  But, as the honor of the Russian flag is concerned in the execution of the G. Signor’s order, as well as the faith of alliance both of the Courts of St. Petrsburgh and St. James, it may be reasonably concluded that he must eventually yield.  The discussion of the subject however must necessarily employ his ingenuity and keep his piratical enterprises in suspense for some months.  This event therefore offers a favorable occasion to the government of the UStates to meet the insolence of this Bey in his late extraordinary demand for a frigate 36 guns.  The Grand Signor has also similar reclamations on the Bashaw of Tripoli; but I am not so accurately informed of the stages of that affair.  No time should be lost in siezing these advantageous positions: for, should the regencies terminate these difficulties, as they undoubtedly must by concessions, they will immediately after put themselves on enterprise to indemnify themselves by outrages on other nations where they shall have nothing to apprehend from the interferences of those superior powers.  There now remain, as subjects of such an enterprise only the UStates, Denmark and Sweden.  The extention of the protection of the flags of Russia, Constantinople & England together with that of the French republic, cover almost the entire commerce of the Mediterranean; at least so far as to involve these regencies in discussions and embroils in which they must be eventually loosers, as has been the case in many of their late captures.  They must therefore of necessity abandon their old sources of plunder and seek new, or totally reform their system of piracy; the latter is not among probable cases: if therefore the UStates do not, by an energy of which they are very capable, stamp an impression of terror on the minds of these pirates we shall most certainly become their prey.
					It is a fortunate circumstance that the chevalier has taken appartments with me.  He is a man of talents.  I have acquired his confidence; and shall be informed, step by step, of the progress of his negotiation; which will enable me, if supported, to profit of the most favorable moments to effect the great object of causing the flag of the UStates to be respected here.
					As an evidence that the Grand Signor would not be averse to seeing these regencies humbled, or at least that he does not chuse to be considered as countenancing their piracies, I beg leave to mention a circumstance related to me more than a year ago by Captain Bainbridge.  When that commander arrived at Constantinople, with an Algerine flag at main top, and announced himself as an American, the Captain Bashaw addressed him in these laconic terms, “Haul down that piratical flag, and I will treat you with the marks of friendship and distinction due to a Stranger and to a respectable nation!”  Besides, the growing Streangth and independent notions of these regencies are become matter of jealousy at the sublime Porte.  Would it not be good policy, at least during the present war, that the UStates should have an agent near the Grand Signor?
					Once more permit me to repeat the faith of treaties cannot be relied on with these regencies except compelled by force.  Experience has rendered this conclusion as certain as any which can be drawn from analogy.  It is extremely mortifying to see the United States classed with the Danes & Swedes in relation to these Barbary States; countries which at this moment, have scarcely a place in the rank of nations and which, though constitutionally brave, by concessions necessarily resulting from their dependencies have become disregarded here.  I have the honor to be with perfect respect Sir, your very Obedient servant
					
						William Eaton.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
